In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00039-CR



       ROBERT BRICE DAUGHERTY, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 6th District Court
                Lamar County, Texas
                Trial Court No. 25958




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                    MEMORANDUM OPINION
           Robert Brice Daugherty appeals his life sentence for delivery of methamphetamine in an

amount of four or more grams, but less than 200 grams.1 Daugherty’s sole point of error claims

he received ineffective assistance of counsel when his trial attorney failed to inform him about a

plea offer made by the State. We overrule Daugherty’s point of error and affirm the trial court’s

sentence.

           Daugherty pled guilty to three indictments in one proceeding. The trial court heard

evidence on all three cases and sentenced Daugherty to life imprisonment in each case, with the

sentences ordered to run concurrently. In a single brief, Daugherty claims his first of two trial

attorneys was ineffective by failing to tell him of a plea bargain offer covering all three indictments

under which the State would recommend a sentence of forty years. We addressed the merits of

that claim in our opinion in cause number 06-15-00038-CR, issued contemporaneously with this

opinion. For the reasons detailed in that opinion, we likewise overrule Daugherty’s point of error.

           We affirm the trial court’s judgment and sentence.




                                                   Bailey C. Moseley
                                                   Justice

Date Submitted:            August 5, 2015
Date Decided:              September 3, 2015

Do Not Publish



1
    See TEX. HEALTH & SAFETY CODE ANN. § 481.112(d) (West 2010).

                                                      2